DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities: 
Regarding claim 15, Applicant claims in the preamble “the method of claim 14, determining…”. The examiner recommends amending this to say “The method of claim 14, wherein determining…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saboo et al (US 10022867 B2), hereafter Saboo, in view of Shydo et al (US 10133276 B1), hereafter Shydo.

Regarding claim 1, Saboo teaches a method for navigating a robot within an environment based on a planned route, the method comprising:
Providing the planned route to the robot, wherein the planned route is based on a destination of the robot and an origin of the robot (Col. 15, Lines 4-26, robot device assigned a route to bring packages from a storage rack to a truck); and
Determining whether an object obstructs the robot as the robot travels along the planned route, wherein the environment includes the object (Col. 15, Lines 27-43, objects determined to be blocking a path of one or more robotic devices).
	Saboo fails to disclose, however, wherein the method comprises moving the object from the planned route in response to the object obstructing the robot.
Shydo, however, does teach wherein the method comprises moving the object from the planned route in response to the object obstructing the robot (Col. 2, Lines 54-63, obstruction retrieved by a cleanup robot depending on obstruction type determination).
Saboo and Shydo are analogous because they are in the same field of endeavor, warehouse robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the object removal of Shydo in order to provide of removing an obstruction. The motivation to combine is to allow the robot to continue following its intended route.

Regarding claim 2, the combination of Saboo and Shydo teaches the method of claim 1, and Saboo further teaches wherein the object includes a movement system for moving the object to various positions within the environment, and wherein moving the object further comprises instructing the object to autonomously move to a position from among the various positions (Col. 21, Lines 5-14, second AGV 416 moves out of the way of AGV 410, Col. 7, Lines 1-19, AGV having wheels).
	Claim 9 is similar in scope to claim 2, and is similarly rejected.

Regarding claim 3, the combination of Saboo and Shydo teaches the method of claim 1, and Shydo further teaches wherein moving the object further comprises instructing a second robot to move the object (Col. 2, Lines 54-63, obstruction retrieved by a cleanup robot).
Saboo and Shydo are analogous because they are in the same field of endeavor, warehouse robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the second robot of Shydo in order to provide a means of removing an obstruction. The motivation to combine is to allow the robot to continue following its intended route.
Claim 10 is similar in scope to claim 3, and is similarly rejected.

Regarding claim 4, the combination of Saboo and Shydo teaches the method of claim 1, and Shydo teaches wherein it further comprises:
Determining whether the object is available to be moved based on at least one of state data associated with the object and sensor data obtained from one or more infrastructure sensors (Col. 2, Lines 54-63, robot determines the type of obstruction from sensor data, Col. 3, Lines 19-27, sensors can be located externally to the robot, located on walls, floors); and	
Moving the object when the robot is proximate the object in response to a determination that the object is available to be moved (Col. 2, Lines 54-63, obstruction retrieved by a cleanup robot depending on obstruction type determination).
Saboo and Shydo are analogous because they are in the same field of endeavor, warehouse robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the obstacle determination of Shydo in order to provide a means of determining if the obstacle is movable. The motivation to combine is to prevent the robot from trying to move the obstacle if it is not able to be moved.
Claim 20 is similar in scope to claim 4, and is similarly rejected.

Regarding claim 5, the combination of Saboo and Shydo teaches the method of claim 4, and Shydo teaches wherein it further comprises defining an alternative route based on the destination and a location of the object in response to a determination that the object is not available to be moved (Col. 2, Lines 54-63, robot simply rerouted around the obstruction based on object type identification, Col. 14, Lines 4-13, if the object is identified as warehouse equipment, the robot reroutes around the equipment).
Saboo and Shydo are analogous because they are in the same field of endeavor, warehouse robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the rerouting of Shydo in order to provide a means of responding to an immovable object. The motivation to combine is to allow the robot to continue its task.
Claim 17 is similar in scope to claim 5, and is similarly rejected.

Regarding claim 6, the combination of Saboo and Shydo teaches the method of claim 4, and Shydo further teaches wherein: The state data indicated whether a second robot is requesting to move the object, whether the object is moveable, or a combination thereof (Col. 2, Lines 54-63, obstruction retrieved by a cleanup robot depending on obstruction type determination); and
The sensor data corresponds to an area surrounding the object and indicates whether the object can be moved based on one or more additional objects in the area surrounding the object (Col. 6, Line 45 – Col. 7, Line 5, areas defined by fiducial markers, object’s grid area identified, and obstacle retrieved by robot).
Saboo and Shydo are analogous because they are in the same field of endeavor, warehouse robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the data of Shydo in order to provide a means of determining if the obstacle is movable. The motivation to combine is to prevent the robot from trying to move the obstacle if it is not able to be moved.
Claim 12 is similar in scope to claim 6, and is similarly rejected.

Regarding claim 7, the combination of Saboo and Shydo teaches the method of claim 6, and Shydo further teaches wherein the sensor data is image data obtained from the infrastructure sensors (Col. 3, Lines 19-27, sensors can be located externally to the robot, located on walls, floors).
Saboo and Shydo are analogous because they are in the same field of endeavor, warehouse robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the infrastructure sensors of Shydo in order to provide a means of gathering higher quality data. The motivation to combine is to ensure that the sensor data collected is as relevant as possible to the robot’s navigation.
               Claim 13 is similar in scope to claim 7, and is similarly rejected.

Regarding claim 8, Saboo teaches a method for navigating a robot within an environment based on a planned route, the method comprising:
Providing the planned route to the robot, wherein the planned route is based on a destination of the robot and an origin of the robot (Col. 15, Lines 4-26, robot device assigned a route to bring packages from a storage rack to a truck);
Determining whether an object obstructs the robot as the robot travels along the planned route, wherein the environment includes the object (Col. 15, Lines 27-43, objects determined to be blocking a path of one or more robotic devices);
Saboo fails to teach, however, wherein the method comprises:
Determining whether the object is available to be moved; and
Moving the object from the planned route in response to the object obstructing the robot and in response to the object being available to be moved.
Shydo, however, does teach wherein the method comprises:
Determining whether the object is available to be moved (Col. 2, Lines 54-63, robot determines the type of obstruction from sensor data); and
Moving the object from the planned route in response to the object obstructing the robot and in response to the object being available to be moved (Col. 2, Lines 54-63, obstruction retrieved by a cleanup robot depending on obstruction type determination).
Saboo and Shydo are analogous because they are in the same field of endeavor, warehouse robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the object removal of Shydo in order to provide of removing an obstruction. The motivation to combine is to allow the robot to continue following its intended route.

Claim 18 is similar in scope to claim 8, and is similarly rejected.

Regarding claim 11, the combination of Saboo and Shydo teaches the method of claim 8, and Shydo further teaches, wherein determining whether the object is available to be moved is further based on at least one of state data associated with the object and sensor data obtained from one or more infrastructure sensors (Col. 2, Lines 54-63, robot determines the type of obstruction from sensor data, Col. 3, Lines 19-27, sensors can be located externally to the robot, located on walls, floors).
Saboo and Shydo are analogous because they are in the same field of endeavor, warehouse robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the obstacle determination of Shydo in order to provide a means of determining if the obstacle is movable. The motivation to combine is to prevent the robot from trying to move the obstacle if it is not able to be moved.

Regarding claim 14, the combination of Saboo and Shydo teaches the method of claim 12, and Saboo further teaches wherein the state data indicates a hierarchal relationship between the robot and the second robot (Col. 22, Lines 44-48, control system determines a prioritization of the fleet of robotic devices).

Regarding claim 15, the combination of Saboo and Shydo teaches the method of claim 14, and Saboo further teaches wherein determining whether the object is available to be moved further comprises:
Determining whether the hierarchal relationship indicates the second robot has a movement priority over the robot (Col. 23, Line 61 – Col. 24, Line 3, robot prioritized based on distance to obstacle); and
In response to the hierarchal relationship indicating that the second robot has the movement priority over the robot, determining whether the second robot has completed a request to move the object (Col. 23, Line 61 – Col. 24, Line 3, robotic device adjusted to remove the obstacle, map update includes presence of obstacle).



Regarding claim 16, the combination of Saboo and Shydo teaches the method of claim 15, and Saboo teaches wherein it further comprises moving the object to an original position in response to the second robot completing the request to move the object (Col. 26, Lines 22-33, object delivered to target location).

Regarding claim 19, the combination of Saboo and Shydo teaches the system of claim 18, and Saboo further teaches wherein the instructions for moving the object further comprises at least one of instructing the object to autonomously move to a position from among various positions and instructing a second robot to move the object (Col. 4, Lines 23-42, task set to move an obstacle to of the way of other robotic devices Col. 21, Lines 5-14, second AGV 416 moves out of the way of AGV 410).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Hoffman (US 9087314 B2) teaches a collaborative warehouse system comprising a number of individual autonomous robots, wherein the robots travel along known paths.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.A.W./Examiner, Art Unit 3664 



/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664